After a careful study of the evidence in this case, and applying thereto principles of law announced in each of the following cited cases, we are clear to the conclusion that the trial court erred to a reversal in overruling and denying defendant's motion for a new trial, as under said decisions the evidence adduced upon this trial was wholly insufficient upon which to predicate the conviction of the defendant, after allowing all reasonable presumptions of the correctness of the judgment of conviction from which this appeal was taken, the preponderance of evidence against said judgment is so decided as to clearly convince this court that it is wrong and unjust. Bufford v. State, 25 Ala. App. 99, 141 So. 359; Hardis v. State,28 Ala. App. 524, 189 So. 216; Carroll v. State, 28 Ala. App. 516,189 So. 219; McGee v. State, 4 Ala. App. 54, 58 So. 1008; Copeland v. State, 23 Ala. App. 91, 121 So. 445; Grimmett v. State, 26 Ala. App. 56, 152 So. 262; Ex parte Grimmett, 228 Ala. 1,152 So. 263.
The promulgation of an opinion, other than what has been here said, is not necessary.
Reversed and remanded.